Case 5:18-cr-00258-EJD Document 801-4 Filed 05/27/21 Page 1 of 8




     Exhibit 15
5/23/2021             Case 5:18-cr-00258-EJD
                                     Amanda SeyfriedDocument        801-4
                                                     to Play Elizabeth         Filed
                                                                       Holmes in       05/27/21
                                                                                 Hulu Series          Page
                                                                                             'The Dropout'       2 of 8
                                                                                                           - Variety




  Log in




  HOME > TV > NEWS                                                                                      Mar 29, 2021 10:00am PT



  Amanda Seyfried to Play Elizabeth Holmes in Hulu Series ‘The
  Dropout,’ Taking Over From Kate McKinnon
  By Joe Otterson




    Nico Bustos




  Amanda Seyfried has signed on to play Theranos founder Elizabeth Holmes in the Hulu series “The
                                                                                             “The Dropout.”
                                                                                                  Dropout.”

  Seyfried takes over the role from Kate McKinnon, whose exit from the project was reported in February. The series tells the
  story of Holmes, the enigmatic Stanford dropout who founded medical testing start-up Theranos. She was lauded as a Steve
  Jobs for the next tech generation. Once worth billions of dollars, the myth crumbled when it was revealed that none of the
  tech actually worked, putting thousands of people’s health in grave danger.




https://variety.com/2021/tv/news/amanda-seyfried-elizabeth-holmes-hulu-the-dropout-kate-mckinnon-1234940063/                      1/7
5/23/2021              Case 5:18-cr-00258-EJD
                                      Amanda SeyfriedDocument        801-4
                                                      to Play Elizabeth         Filed
                                                                        Holmes in       05/27/21
                                                                                  Hulu Series          Page
                                                                                              'The Dropout'       3 of 8
                                                                                                            - Variety

  Holmes’ scam was so successful, that Theranos was at one time valued at nine-billion dollars, making her one of the richest
  women in the world. She was indicted by a federal jury in 2018, along with the former Theranos chief operating officer, on
  nine counts of wire fraud and two counts of conspiracy to commit wire fraud.

                                                           A D V E RT I S E M E N T




  Seyfried will serve as a producer on “The Dropout” in addition to starring. News of her casting also comes shortly after
  Seyfried received an Academy Award and Golden Globe nomination for her role in the David Fincher film “Mank.” Her other
  feature credits include “Mean Girls,” “Mamma Mia,” “Les Miserables,” and “Dear John.” Seyfriend is also no stranger to
  television, having starred in shows like “Big Love,” “Veronica Mars,” and the Showtime revival of “Twin Peaks.”

  She is repped by Innovative Artists, Frankfurt Kurnit Klein and Selz, and Relevant.

  Elizabeth Meriwether will serve as showrunner and executive producer on the series, with Liz Heldens, Liz Hannah,
  Katherine Pope, Rebecca Jarvis, Victoria Thompson, and Taylor Dunn also executive producing. It is based on the ABC Radio
  and ABC News podcast about Holmes. Jarvis hosted the podcast, which was produced by Thompson and Dunn. 20th
  Television and Searchlight will serve as the studios.



                                                      Read More About:
                                    Amanda Seyfried, Elizabeth Holmes, Hulu, The Dropout




  Sponsored Stories




  [Photos] Brad & Angelina Embrace            [Pics] Sarah Silverman, 50, Is Not        Eyewear for Everyone
  Shiloh's New Identity                       Married And Now We Know Why               Buy prescription glasses online, starting at
  THE PRIMARY MARKET                          POPULAR EVERYTHING                        $6.95
                                                                                        ZENNI




  According To Fans, These Are The            [Photos] Celebs Who Have Destroyed        [Pics] The Kids In These Scenes Were
  Rudest Celebs In Hollywood                  Their Looks                               Actually The Star's Real Life Children
  AUTO OVERLOAD                               POST FUN                                  MONEY VERSED
https://variety.com/2021/tv/news/amanda-seyfried-elizabeth-holmes-hulu-the-dropout-kate-mckinnon-1234940063/                           2/7
5/23/2021             Case 5:18-cr-00258-EJD
                                     Amanda SeyfriedDocument        801-4
                                                     to Play Elizabeth         Filed
                                                                       Holmes in       05/27/21
                                                                                 Hulu Series          Page
                                                                                             'The Dropout'       4 of 8
                                                                                                           - Variety


                                                                                                              Powered by




                                                              MOSTPOPULAR
                Eurovision Winners From Italy Will Take Drug Test Following Green Room Incident




                Watch Lil Nas X Roll Through Pants-Splitting Wardrobe Malfunction on 'Saturday Night Live'




                BTS' 'Butter' Breaks YouTube Record for 24-Hour Views




                The Linda Lindas Sign With Epitaph Records




                The Linda Lindas’ Library Performance of ‘Racist, Sexist Boy’ Hailed by Rage Against the Machine’s Tom Morello




                Kevin Spacey Set for First Film Cameo Following Sexual Assault Allegations




                Why the James Bond Franchise Complicates Amazon’s Talks to Acquire MGM




                Eurovision: Italian Heavy Metal Band Måneskin Wins 65th Song Contest




                Box Office: ‘F9’ Zooming to Huge $160 Million-Plus Debut Overseas




                ‘Saturday Night Live’ Cast and Chris Rock Reflect on ‘Crazy’ COVID Year in Season 46 Finale




                                                                     A D V E RT I S E M E N T




https://variety.com/2021/tv/news/amanda-seyfried-elizabeth-holmes-hulu-the-dropout-kate-mckinnon-1234940063/                     3/7
5/23/2021             Case 5:18-cr-00258-EJD
                                     Amanda SeyfriedDocument        801-4
                                                     to Play Elizabeth         Filed
                                                                       Holmes in       05/27/21
                                                                                 Hulu Series          Page
                                                                                             'The Dropout'       5 of 8
                                                                                                           - Variety




                                                                Must Read




    MUSIC

    Eurovision Winners From Italy Will Take Drug Test Following Green Room Incident




    MUSIC

    Watch Lil Nas X Roll Through Pants-Splitting Wardrobe Malfunction on 'SNL'




    MUSIC

    The Linda Lindas Sign With Epitaph Records




https://variety.com/2021/tv/news/amanda-seyfried-elizabeth-holmes-hulu-the-dropout-kate-mckinnon-1234940063/              4/7
5/23/2021             Case 5:18-cr-00258-EJD
                                     Amanda SeyfriedDocument        801-4
                                                     to Play Elizabeth         Filed
                                                                       Holmes in       05/27/21
                                                                                 Hulu Series          Page
                                                                                             'The Dropout'       6 of 8
                                                                                                           - Variety




    TV

    CNN Cuts Ties With Contributor Rick Santorum




    FILM

    Kevin Spacey Set for First Film Cameo Following Sexual Assault Allegations




                                                      Sign Up for Variety Newsletters
                                                         Enter your email address           SIGN UP




                                                                      A D V E RT I S E M E N T




                                          STRICTLY BUSINESS




    A Variety and iHeartRadio Podcast



https://variety.com/2021/tv/news/amanda-seyfried-elizabeth-holmes-hulu-the-dropout-kate-mckinnon-1234940063/              5/7
5/23/2021             Case 5:18-cr-00258-EJD
                                     Amanda SeyfriedDocument        801-4
                                                     to Play Elizabeth         Filed
                                                                       Holmes in       05/27/21
                                                                                 Hulu Series          Page
                                                                                             'The Dropout'       7 of 8
                                                                                                           - Variety


                                                    MOREFROMOURBRANDS




    ROLLING STONE

    New Covid Cases, Deaths Nosedive to Levels Not Seen Since Last Summer




    ROBB REPORT                                                            SPORTICO

    5 Andy Warhol NFTs Are Heading to Auction. Art Experts                 US Soccer Brings Marketing In-House After 20-Year Run
    Question Their Authenticity.                                           With SUM




https://variety.com/2021/tv/news/amanda-seyfried-elizabeth-holmes-hulu-the-dropout-kate-mckinnon-1234940063/                       6/7
5/23/2021             Case 5:18-cr-00258-EJD
                                     Amanda SeyfriedDocument        801-4
                                                     to Play Elizabeth         Filed
                                                                       Holmes in       05/27/21
                                                                                 Hulu Series          Page
                                                                                             'The Dropout'       8 of 8
                                                                                                           - Variety




    SPY                                                                                           TVLINE

    The Best Brain Games for Dogs to Keep Your Pup Busy and                                       Master of None: Naomi Ackie Unpacks the IVF Highs and
    Happy                                                                                         Lows of Episode 4




       Variety


       Legal


       Variety Magazine


       VIP+ Account


       Connect




                                                                         THE BUSINESS OF ENTERTAINMENT
                                                                                 SUBSCRIBE TODAY

                       © Copyright 2021 Variety Media, LLC, a subsidiary of Penske Business Media, LLC. Variety and the Flying V logos are trademarks of Variety Media, LLC.
                                                                                 Powered by WordPress.com VIP


                                                                       HAVE A NEWS TIP? LET US KNOW




https://variety.com/2021/tv/news/amanda-seyfried-elizabeth-holmes-hulu-the-dropout-kate-mckinnon-1234940063/                                                                   7/7
